Van Brunt, P. J. (concurring) :
I concur in the result of Mr. Justice O’Brien’s opinion. The city authorities were bound not to allow such a condition of things to obtain that the streets became, so to speak, public nuisances, which they would be if allowed to remain unlighted. If the streets were to remain in darkness the city would be liable for any and all damages which might be sustained because of the want of light. This condition of things the authorities having charge of this branch of the city government were bound to avoid; and as they were not responsible for the situation and had done every thing in their power to avoid the difficulty which had arisen, there is an implied obligation upon the part of the city to pay for supplies, etc., furnished to it in order to avoid the great evils which would have ensued from allowing the city to remain in darkness.